internal_revenue_service number release date index number ------------------- ----------------------------------------------- ----------------- ---------------------- --------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-100866-07 date may ------------ ------------ legend foreign parent foreign sub us parent foreign bank year year year year x state foreign shareholder dear ---------------- -------------------- ------------------------- ----------------------------------------------- ------------------------- ---------------------------- --------------------------------- --------------------------------------------------- -------------------------- ------- ------- ------- ------- --------------- ------------- --------------- -------------------------------- in year foreign parent formed foreign sub a foreign private limited_company foreign parent is a privately owned foreign public limited_company that is this letter responds to a letter dated date on behalf of foreign in year foreign sub formed us parent a state single member limited_liability plr-100866-07 sub requesting certain rulings including under sec_368 of the internal_revenue_code with respect to a completed transaction additional information was submitted in letters dated february february and date summary of facts treated as a corporation for us tax purposes shareholder owns the majority of the outstanding shares of foreign parent stock that is treated as a corporation for us tax purposes foreign sub was formed with minimal capital and remained a dormant shell company until the transactions described below company and a disregarded_entity for us tax purposes at times referred to below as us parent d e foreign sub is a holding_company its sole asset is and always has been its interest in us parent shortly after its formation us parent acquired five shelf companies also single member limited_liability companies organized in state us parent and the five shelf companies comprise the us entities foreign parent formed us parent and acquired the other us entities in order to purchase the assets of a us business the us assets and operate a us business with those assets unrelated party the fs loan foreign parent guaranteed the fs loan foreign sub contributed dollar_figurex of the fs loan proceeds to us parent and retained dollar_figurex to cover its transaction expenses us parent then used dollar_figurex to purchase the us assets and retained dollar_figurex for working_capital us parent retained some of the us assets and contributed some to each of the five smllcs accordingly foreign sub reported the us taxable_income of the us entities each year that it owned and operated the us assets initially the interest on the fs loan was deductible for purposes of both foreign and us tax however in year foreign law changed and as a result the interest on the fs loan was no longer deductible for foreign purposes if it was claimed on a us return foreign parent determined that the deduction would be more valuable to the group for foreign tax purposes and thus to ensure the deduction would be allowable for foreign tax purposes foreign parent caused the following the ctb transaction to occur all of the assets of the us entities generated income exclusively in the us to fund the acquisition foreign sub borrowed dollar_figurex from foreign bank an plr-100866-07 first pursuant to sec_301_7701-3 foreign sub elected to change its classification from that of an association_taxable_as_a_corporation to that of an entity disregarded as separate from its owner a disregarded_entity for us tax purposes second within a week following foreign sub’s election but effective on the same day and also pursuant to sec_301_7701-3 us parent d e elected to change its classification from disregarded_entity to an association_taxable_as_a_corporation for us tax purposes at times referred to below as us parent inc at the time of the ctb transaction the balance of the fs loan was approximately dollar_figurex and us parent d e’s basis in its assets exceeded the fair_market_value of those assets us parent inc did not assume the fs loan subject_to us tax or otherwise required to file a us income_tax return as a result the interest on the fs loan was no longer deducted on any return other than a foreign return representations following the ctb transaction neither foreign parent nor foreign sub were in connection with the ctb transaction the taxpayer has made the following representations the fair_market_value of the stock of us parent deemed received by foreign parent was approximately equal to the fair_market_value of the foreign sub stock deemed surrendered in the exchange reduced by the fs loan and any other foreign sub liabilities deemed assumed by foreign parent immediately after the ctb transaction foreign parent through foreign sub then a disregarded_entity owned all the outstanding shares of stock of us parent and owned stock solely by reason of its ownership of foreign sub stock immediately prior to the ctb transaction at the time of the ctb transaction us parent did not have nor does it currently have any plan or intention to issue additional shares of its stock following the ctb transaction immediately following the ctb transaction us parent held the same assets and liabilities other than the fs loan that foreign sub held immediately prior to the ctb transaction plr-100866-07 at the time of the ctb transaction foreign sub had no outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in us parent at the time of the ctb transaction us parent did not have and it does not currently have any plan or intention to reacquire any of its stock issued in the ctb transaction the liabilities of foreign sub assumed within the meaning of sec_357 by us parent plus the liabilities if any to which the transferred assets were subject were incurred by foreign sub in the ordinary course of its business and were associated with the assets transferred foreign parent paid its own expenses if any incurred in connection with the ctb transaction foreign sub was not at the time of the ctb transaction under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 neither foreign sub nor us parent filed an election to change its initial or default classification for us federal tax purposes within the 60-month period ending on december year all of foreign sub’s earnings_and_profits were effectively_connected_earnings_and_profits as defined in sec_884 or accumulated_effectively_connected_earnings_and_profits as defined in sec_884 prior to the ctb transaction rulings based solely on the information submitted and the representations set forth above we rule as follows the ctb transaction is an f reorganization of foreign sub into us parent foreign sub and us parent are each a_party_to_a_reorganization under sec_368 no gain_or_loss was recognized by foreign parent upon its deemed exchange of the shares of foreign sub stock for shares of us parent sec_354 no gain_or_loss was recognized by foreign sub upon the deemed transfer of assets to us parent in the ctb transaction sec_361 plr-100866-07 no gain_or_loss was recognized by us parent upon its deemed receipt of foreign sub’s assets and liabilities other than the fs loan in the ctb transaction sec_1032 the basis of each asset held by us parent immediately after the ctb transaction was the same as the basis of that asset in the hands of foreign sub immediately before the ctb transaction sec_362 immediately after the ctb transaction the basis of the us parent common_stock deemed received by foreign parent was the same as its basis immediately before the ctb transaction in the foreign sub stock for which they will be deemed exchanged sec_358 provided the foreign sub shares were held as a capital_asset at the time of the ctb transaction the holding_period of the us parent common_stock received in exchange therefor includes the holding_period of the foreign sub’s shares sec_1223 the taxable_year of foreign sub closed on the effective date of the ctb transaction and the taxable_year of us parent ended with the close of the date on which foreign sub’s taxable_year would have ended but for the ctb transaction sec_1_367_b_-2 us parent succeeded to and takes into account the tax_attributes of foreign sub described in sec_381 sec_381 sec_1_381_a_-1 these items are taken into account by us parent subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations hereunder caveats we express no opinion about the tax treatment of the ctb transaction under any other provision of the code or regulations or the tax treatment of any condition existing at the time of or effect resulting from the ctb transaction that is not specifically covered by the above rulings specifically no opinion is expressed as to the federal_income_tax treatment of the ctb transaction under sec_897 or sec_884 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination plr-100866-07 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representatives sincerely theresa a abell special counsel office of associate chief_counsel corporate
